NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         APR 20 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 HENRY ANTHONY WILLIAMS,                           No.    13-56386

                  Plaintiff-Appellant,             D.C. No. 2:12-cv-07321-CAS-PLA

   v.
                                                   MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE; STATE OF CALIFORNIA
 FRANCHISE TAX BOARD,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Henry Anthony Williams appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action relating to the Internal

Revenue Service’s alleged denial of tax credit for alimony payments. We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Rundgren v. Wash. Mut.

Bank, FA, 760 F.3d 1056, 1059-60 (9th Cir. 2014), and we affirm.

      The district court properly dismissed Williams’s action for lack of subject

matter jurisdiction because the complaint’s allegations were manifestly

insubstantial. See Franklin v. Murphy, 745 F.2d 1221, 1227 n.6 (9th Cir. 1984)

(“A paid complaint that is ‘obviously frivolous’ does not confer federal subject

matter jurisdiction.” (citation omitted)).

      The district court did not abuse its discretion in denying Williams leave to

amend his complaint because he did not request leave to file an amended complaint

and failed to sign the lodged amended complaint. See Fed. R. Civ. P. 11(a)

(providing that “an unsigned paper [must be stricken] unless the omission is

promptly corrected after being called to the attorney’s or party’s attention”);

Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-10 (9th Cir. 1992)

(setting forth standard of review and holding that a party seeking amendment after

the deadline set forth in the scheduling order must demonstrate good cause, the

focus of which is the diligence of the moving party).

      AFFIRMED.




                                             2                                    13-56386